Campbell, J.
Complainant, who owns a Park Lot in Detroit, filed his bill as owner in possession to remove a cloud on his title, set up by the city of Detroit, as purchaser at a sale under special assessment for a lateral sewer laid through certain .land adjoining his,' whieh appears to have been intended to make a part of an ultirnate alley, but which is not now an alley in any proper sense of the term. The bill is in accordance with the statute which authorizes a party in possession, and owning title, to have illegal outstanding claims litigated and canceled.
It is not seriously claimed that the city has any title, or that the assessment sale was valid. But it is urged that in some way or other the drain will probably become useful hereafter, when complainant’s land is subdivided and built up. But we can conceive no reason for such an argument here. This is not a bill to enjoin the levying or collection of a tax which complainant ought to pay, and has no good reason to contest. It is a case where a title is set up against him which he cannot compel the city to prosecute at law, and *574which has no legal or equitable basis on which it can ever be made to stand. There is no process by which it can be made efficacious. Even if there were any reason, which we fail to find, why complainant ought to have contributed to this drain, he cannot be deprived of his land or have this void convey.ance held over him for any such purpose.
The decree in complainant’s favor must be affirmed with •costs.
The other Justices concurred.